Citation Nr: 1738165	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  13-07 191	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for the service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from May 1989 to December 1989.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.

In October 2015, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the file.  The Board thereafter remanded the case for additional development, most recently in January 2017.  The case has now been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

Throughout the appeal period, the appellant's left ankle disability has been manifested by symptoms of plantar flexion of 20 degrees or less, dorsiflexion of 10 degrees or less, continuous pain, pain on use, less movement than normal, weakened movement, instability, excess fatigability, pain on movement, swelling, stiffness, disturbance of locomotion, interference with standing and weight-bearing, difficulty using stairs, an antalgic gait and use of an ankle brace, which more closely approximate marked limitation of motion.


CONCLUSION OF LAW

The criteria for a schedular evaluation of 20 percent, but not more, have been met for the appellant's left ankle disability throughout the appeal period.  38 U.S.C.A. § §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5270-5274 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that he is entitled to an increased rating for his service-connected degenerative joint disease (arthritis) of the left ankle.  He testified at his October 2015 Travel Board hearing that he had to wear a hard plastic cast to immobilize his left ankle because his left ankle had been rolling for four to five years.  He reported that he could only stand for so long before his ankle would swell up such that he could barely move his foot because it was so stiff from swelling.  The appellant further testified that he wakes up with pain that intensifies throughout the day and that increased activity causes increased pain.  He said that this caused problems with his activities such as vacuuming and shopping.

I.  Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits has been codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In a claim for increase, the requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  VA's duty to notify was satisfied by letters issued in July 2012, and May 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  Here, VA and private treatment records have been associated with the claims file and the evidence of record includes Social Security Administration (SSA) records, as well as VA examination reports dated in August 2012, January 2016, and March 2017. 

A medical opinion is adequate when it is based upon consideration of a veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "rating of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The VA medical examinations were conducted by medical professionals, and the associated reports reflect review of the Veteran's left ankle history.  The examinations included reports of the Veteran's symptoms for the claimed disability and demonstrated objective ratings.  The VA examiners were able to assess and record the condition of the Veteran's left ankle disability.  In particular, the March 2017 examiner tested the left ankle joint for pain on both active and passive motion, in weight-bearing and non-weight-bearing and with range of motion measurements of the right ankle joint.  38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  Therefore, the Board finds the March 2017 examination adequate for rating purposes.

A remand from the Board or from the Court confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the Board remand issued in December 2015, private treatment records and SSA records were obtained and added to the evidence of record.  Pursuant to the Board remand issued in January 2017, VA treatment records were obtained and added to the evidence of record and the Veteran was afforded a VA examination that adhered to the requirements described in Correia, supra.  Therefore, substantial compliance has been achieved.

Furthermore, the Veteran was informed about the kind of evidence that was required and the kinds of assistance VA would provide, and he was supplied with the text of 38 C.F.R. § 3.159.  He did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

The Veteran was provided with notice as to the medical evidence needed for increased ratings for ankle disabilities, as well as the assistance VA would provide.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)." 

Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  The Merits of the Increased Rating Claim

The appellant submitted a claim for an increased disability rating for his service-connected left ankle disability in June 2012.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Pursuant to regulatory provisions, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is x-ray evidence of arthritis and limitation of motion, but not to a compensable degree under the Code, a 10 percent rating is for assignment for each major joint affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  The ankle is considered a major joint.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing are also related considerations.  The United States Court of Appeals for Veterans Claims (Court) has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Where a beneficiary appeals the denial of a claim for an increased disability evaluation for a disability for which service connection was in effect before the claim for increase was filed, the present level of the beneficiary's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The appellant's service-connected left ankle disability has been rated as 10 percent disabling by the RO under the provisions of Diagnostic Code 5271, limitation of motion of the ankle.  Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of ankle motion.  A 20 percent (maximum) evaluation is prescribed for marked limitation of ankle motion.  See 38 C.F.R. § 4.71a.  Normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.  The words "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

The appellant underwent a VA medical examination in August 2012.  The appellant exhibited 20 degrees of plantar flexion of the left ankle and 10 degrees of dorsiflexion.  The appellant reported experiencing problems with left ankle pain, swelling and stiffness.

Review of the appellant's VA treatment records reveals that he was seen in the orthopedic surgery clinic in January 2013.  He was noted to have limited dorsiflexion of the left ankle, as well as soft tissue swelling about the left ankle.  Magnetic resonance imaging (MRI) revealed edema and a partial tear of the calcaneofibular ligament.  An Arizona brace was ordered for the left ankle.

The evidence of record includes lay statements from two of the appellant's friends; these statements were received by VA in June 2014.  One friend stated that he had seen the appellant walk favoring his left ankle.  He said that the appellant's left ankle was so bad that he could not stand long or walk far before he had to sit down and rest.  The second friend wrote that the appellant struggled with yard work and normal household duties.  The friend further stated that the appellant could not stand or walk very long because his ankle constantly hurt him.

The appellant was afforded another VA medical examination in January 2016.  The appellant exhibited 15 degrees of plantar flexion of the left ankle and 10 degrees of dorsiflexion.  On physical examination, there was tenderness to palpation of the left ankle area without weight-bearing.  The talar tilt test for instability was positive.  The examiner stated that the left ankle instability was most likely due to the calcaneofibular ligament tear that represented a progression of the left ankle degenerative arthritis.

More recently, the appellant underwent a VA medical examination in March 2017.  The Board notes that the examiner performed the required testing, to include testing for pain and testing to reveal any additional functional limitations in certain circumstances, such as after repetitive use.  The examiner also asked about pain, flare-ups, and functional limitations.  The appellant reported having left ankle pain with any movement and he said that his pain intensified when he was doing weight-bearing activities.  The appellant also reported experiencing swelling of the left ankle and reported having to wear an ankle brace to reduce lateral ankle movement from instability.  The examiner stated that bilateral ankle examinations were conducted and that she used a goniometer in active and passive motions as well as in weight-bearing and non-weight-bearing.  The appellant exhibited 15 degrees of plantar flexion of the left ankle and 5 degrees of dorsiflexion.  On physical examination, the examiner stated that the limitation of dorsiflexion in the left ankle contributed to the appellant's altered gait.  On physical examination, left ankle strength was 4/5 in flexion and 3/5 in dorsiflexion.  The examiner also stated that the appellant's left ankle pain, weakness and lack of endurance caused functional loss.  The examiner stated that no ankylosis was present in the left ankle and that there was laxity of the left ankle compared to the right side.  The examiner further stated that there was pain on passive left ankle motion and when the joint was used in non-weight-bearing.  

Turning to analysis of the evidence of record, the applicable regulations contain a number of provisions relating to the ankle joint.  The appellant's ankle disability could be evaluated under the criteria for ankylosis or limitation of motion of the ankle or for malunion or an astragalectomy as specified in Diagnostic Codes 5270, 5271, 5272, 5273 and 5274.  As previously noted, the RO has evaluated the appellant's left ankle disability as 10 percent disabling under Diagnostic Code 5271.

Under Diagnostic Code 5270, a 20 percent evaluation is warranted for ankylosis of the ankle in plantar flexion less than 30 degrees; ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees warrants a 30 percent evaluation.  Ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with an abduction, adduction, inversion or eversion deformity warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5270. 

When there is marked limitation of motion of the ankle, a 20 percent evaluation may be assigned under Diagnostic Code 5271.  When there is moderate limitation of motion of the ankle, a 10 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Ankylosis of the subastragalar or tarsal joint in a poor weight-bearing position warrants a 20 percent evaluation under Diagnostic Code 5272 which also assigns a 10 percent evaluation for ankylosis of the subastragalar or tarsal joint in a good weight-bearing position.  Malunion of os calcis or astragalus with marked deformity warrants a 20 percent evaluation under Diagnostic Code 5273 which also assigns a 10 percent evaluation for such deformity of moderate severity.  An astragalectomy would result in a 20 percent evaluation under Diagnostic Code 5274.  No clinical findings of record establish that the appellant has ankylosis of the left ankle.  As such, Diagnostic Codes 5270 and 5272 are not for application in evaluating the ankle pathology.  The appellant has also not undergone an astragalectomy and he does not have malunion of either his left os calcis or his left astragalus; therefore, Diagnostic Codes 5274 and 5273 are also not for application.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board is required to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not required to assign a separate rating for pain alone.  The Board recognizes the limitations that the appellant has as a result of his service-connected left ankle disability, but the disability evaluation assigned herein contemplates these limitations, as discussed above.  In addition, during his VA examinations, the examiners indicated that repetitive motion and flare-ups did not cause any additional limitation of motion in the range of motion of the left ankle.

After consideration of all of the evidence of record, including the medical evidence and the lay evidence, and affording the appellant the benefit of the doubt, the Board finds that the appellant's left ankle symptomatology more closely approximates the criteria for a 20 percent evaluation.  Degenerative joint disease of the left ankle is documented by x-ray studies.  Radiographic examination has also documented left ankle edema and a partial tear of the calcaneofibular ligament that has been described as a progression of the left ankle degenerative arthritis.  Because there is satisfactory evidence of painful motion, instability, an altered gait and moderate to severe limitation of motion throughout the appeal period, the Board finds that the level of functional loss more nearly approximates a level of impairment consistent with marked limitation of motion.  Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59 and DeLuca, supra, such clinical evidence of tenderness and limitation of motion with complaints of pain, swelling and stiffness inhibiting motion warrants a finding of marked impairment throughout the appeal period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The Board finds, therefore, that a rating of 20 percent is warranted for the demonstrated functional loss in the left ankle pursuant to Diagnostic Code 5271, as well as 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

The appellant is not entitled to an evaluation in excess of 20 percent for the left ankle disability.  The objective medical evidence of record does not support a finding of ankylosis of the left ankle and thus, a 30 percent rating for ankylosis of the left ankle is not warranted under Diagnostic Code 5270.  The Board has taken into account functional loss due to pain; however, a higher rating based on functional loss due to pain is not warranted, as the appellant is receiving the maximum schedular rating under Diagnostic Code 5271.  Hence, the evidence supports no more than the rating of 20 percent awarded herein for the left ankle pathology.

Consideration has been given to assigning a staged rating; however, at no time during the appeal period has the left ankle disability warranted more than the 20 percent rating assigned herein.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

ORDER

An evaluation of 20 percent for the left ankle disability, but no more, is granted for the entire appeal period, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


